Name: ECSC High Authority: DÃ ©cision No 32-56 of 21 November 1956 amending DÃ ©cision No 31-53 of 2 May 1953, as amended by DÃ ©cision No 2-54 of 7 January 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  marketing;  prices
 Date Published: 1956-11-25

 Avis juridique important|31956D0032ECSC High Authority: DÃ ©cision No 32-56 of 21 November 1956 amending DÃ ©cision No 31-53 of 2 May 1953, as amended by DÃ ©cision No 2-54 of 7 January 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry Official Journal 026 , 25/11/1956 P. 0333 - 0334 Danish special edition: Series I Chapter 1952-1958 P. 0041 English special edition: Series I Chapter 1952-1958 P. 0041 Greek special edition: Chapter 08 Volume 1 P. 0019 Spanish special edition: Chapter 08 Volume 1 P. 0020 Portuguese special edition Chapter 08 Volume 1 P. 0020 Finnish special edition: Chapter 13 Volume 1 P. 0012 Swedish special edition: Chapter 13 Volume 1 P. 0012 DECISION No 32-56 of 21 November 1956 amending Decision No 31-53 of 2 May 1953, as amended by Decision No 2-54 of 7 January 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry THE HIGH AUTHORITY, Having regard to Article 60 (2) (a) and Article 63 (2) of the Treaty; Having regard to Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry (Official Journal of the Community 4 May 1953, p. 111) and Decision No 2-54 of 7 January 1954 amending Decision No 31-53 (Official Journal of the Community 13 January 1954, p. 218); Whereas transactions in second and substandard products are not, as a general rule, comparable with each other, and therefore publication in the price lists of discounts for seconds can make no contribution towards pursuit of the objectives laid down in Article 60 (1) of the Treaty; After consulting the Consultative Committee; DECIDES: Article 1 The following provisions shall be substituted for paragraph (f) of Article 2 of Decision No 31-53 as amended by Decision No 2-54: "(f) Where applicable, discounts and increases not falling within the last paragraph but one of Article 1, and in particular: - quantity discounts, whether allowed on specification, on the whole of an order, on tonnage bought from the seller over a period, or on the basis of the buyer's total purchases; - loyalty discounts; - discounts, rebates and all forms of payment to dealers or selling agencies; Discounts for seconds or substandard products need not be published." Article 2 This Decision shall enter into force within the Community on 30 November 1956. This Decision was considered and adopted by the High Authority at its meeting on 21 November 1956. For the High Authority The President RenÃ © MAYER